Citation Nr: 1414633	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2012, the Board remanded the matter of an initial compensable rating for right ear hearing loss for additional development.  At that time, the Board also remanded the issue of entitlement to service connection for left ear hearing loss.  A March 2013 rating decision granted service connection for left ear hearing loss and included it with the Veteran's already service-connected right ear hearing loss.  The rating for bilateral hearing loss remains on appeal before the Board.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From the May 22, 2009, effective date for service connection, to January 23, 2013, the Veteran had, at worst, Level IV hearing in the right ear and Level III hearing in the left ear. 

2.  Since January 24, 2013, the Veteran had, at worst, Level III hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  From May 22, 2009, to January 23, 2013, the criteria for an initial 10 percent rating, but not higher, for bilateral hearing loss were met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Since January 24, 2013, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a May 2009 letter. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the adjudication in the March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim remaining on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's service-connected bilateral hearing loss disability is currently rated 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).   He contends that the severity of his bilateral hearing loss disability warrants a compensable disability rating.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2013).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2013).  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

From May 22, 2009, to January 23, 2013

An April 2009 VA audiology record shows that the Veteran was referred for a hearing evaluation due to difficulty hearing.  It was noted that the Veteran had mild hearing loss through 1500 Hertz, with sloping to moderate sensorineural hearing loss.  He was found to be a candidate for hearing aids.  

A July 2009 VA audiological evaluation revealed bilateral sensorineural hearing loss and slightly impaired word discrimination.  The Veteran complained of trouble hearing and understanding, especially without visual cues.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
75
75
58.75
LEFT
35
60
65
80
60

Speech discrimination scores on the Maryland CNC word list were 80 percent in the right ear and 84 percent in the left ear.  The diagnosis was right sensorineural nearing loss, normal to severe, and left sensorineural hearing loss, mild to severe.  The diagnosis was bilateral sensorineural hearing loss.  The examiner concluded that there were no significant effects on occupation or on usual daily activities.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the July 2009 audiometric evaluation reveals Level IV hearing acuity in the right ear, and Level III hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran's July 2009 VA audiometric examination is the only clinical evidence of record that is valid and complete for rating purposes for the period from May 22, 2009, to January 23, 2013.  No competent evidence showing more severe hearing loss has been submitted.  Accordingly, the Board finds that, from May 22, 2009, to January 23, 2013, the schedular criteria for an initial 10 percent rating, but not higher, for bilateral hearing loss have been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

As of January 24, 2013

A January 2013 VA audiological examination revealed bilateral sensorineural hearing loss and slightly impaired word discrimination.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
65
75
75
63.75
LEFT
40
70
70
75
63.75

Speech discrimination scores on the Maryland CNC word list were 88 percent in the right ear and 96 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the January 2013 audiometric evaluation reveals Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a noncompensable (0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The January 2013 audiometric examination is the only clinical evidence of record that is valid and complete for rating purposes during the relevant period on appeal. No competent evidence showing more severe hearing loss during the period since January 24, 2013, has been submitted.  Accordingly, as the record does not contain any audiological findings during the relevant appeals period that would entitle the Veteran to a higher compensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss since January 24, 2013.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The January 2013 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss impacted ordinary conditions of daily living, including the ability to work.  It was further indicated that the effect of the Veteran's hearing loss on his daily life was that when using his Bluetooth, the Veteran's phone needed to be on at maximum volume.  The television also was used at high volume.  The Veteran thought it caused his last divorce.  In addition, the Veteran indicated he had to clarify what other people said before assuming he knew "what they're talking about."  It was also noted that as a truck driver, he communicated using a phone headset.  The Board finds that the record contains the type of evidence regarding functional impact required.

The Board has also considered written statements associated with the record in which he asserted that he was unable to hear someone talking to him from across a room and he has to turn the volume on the television to an uncomfortably loud level for others, which was barely adequate for him.   A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss. However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Thus, in this case, there is no basis for an initial rating in excess of the 10 percent being granted in this decision.  

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected bilateral hearing loss.  There is no objective evidence showing that his condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture for his bilateral hearing loss is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran has submitted evidence of a medical disability, he has not submitted evidence of unemployability, or claimed to be unemployable. Therefore, the issue of entitlement to a total disability rating based upon individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001).


ORDER

From May 22, 2009, to January 23, 2013, entitlement to an initial 10 percent rating, but not higher, for bilateral hearing loss is granted. 

As of January 24, 2013, entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


